Title: To James Madison from Thomas Newton, 27 May 1806 (Abstract)
From: Newton, Thomas
To: Madison, James


                    § From Thomas Newton. 27 May 1806, Norfolk. “Herwith I send you a copy of a letter I recieved this day from the Brittish Consul, with my Answer thereto, considering the meaning of Capt. Wight, is to pay no attention to protections unless acompanied by the documents, he requires. I beg leave to submit to your consideration, whether it would not be proper to anex the Certificate of the oath of the person swearing, to the Citizenship of the person obtaining a protection, which would shew that protections were not granted without proof of citizenship. I beleive in many instances that protections are obtaind by the sailors from each other, without paying any attention to the description of the person & then application is made for a new one, saying it was lost or worn out & being registerd in the Office

it is generally given them. I shall be much obliged for yr instructions respectig the Seaman that are empressed & which find means of giving information thereof from on board the Men of War ariving. I have generally applyd to the Br Consul who seems disposed to aid in obtaining a release of such as he thinks are americans. The Cleopatra & Tartar, have saild & the first I beleive had several Citizens on board, the latter I have heard of none.”
                    Adds in a postscript: “The papers relative to Leonard Johnson are inclosed.”
                